UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 Amendment # 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RealEstate Pathways, Inc. (Name of Small Business Issuer in its charter) WYOMING 27-2300669 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer ID No.) 2114 West Apache Trail Apache Junction, Arizona 85120 P. 480.382.2212 F. 480.982.2424 (Address and telephone number of principal executive offices) InCorp Services, Inc. 1621 Central Ave. Cheyenne, WY 82001 Phone 800-246-2677 (Name, address and telephone number of agent for service) Copies to: Jeffrey A. Nichols, Attorney At Law 811 6th Avenue Lewiston, ID 83501 Phone 415.314.9088 Fax 800-778-3290 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common $0.04 [1] $13.93 [2] [1]No exchange or over-the-counter market exists for RealEstate Systems, Inc’s common stock.The offering price has been arbitrarily determined and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. [2]Fee calculated in accordance with Rule 457(o) of the Securities Act of 1933, as amended “Securities Act” (Estimated for the sole purpose of calculating the registration fee). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section8(a), may determine. 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS Subject To Completion: Dated , 2012 RealEstate Pathways, Inc. Initial Public Offering RealEstate Pathways, Inc. is offering 3,000,000 common shares with a par value of $0.001 at an offering price of $0.04 per share.There is currently no public market for the common stock, moreover, 1. This is a "self-underwritten" public offering, with no minimum purchase requirement; 2. RealEstate Pathways, Inc. is not using an underwriter for this offering; and 3. There is no arrangement to place the proceeds from this offering in an escrow, trust or similar account. Our current Officer and Director Mr. Eric K. Lindberg will attempt to sell the shares on a best efforts basis for a period of up to twelve months from the effective date of this registration statement.The offering is not contingent upon any event or the sale of a minimum or maximum number of shares. This offering involves a high degree of risk; see "Risk Factors" beginning on page 8 to read about factors you should consider before buying shares of the common stock. RealEstate Pathways, Inc. is a development stage company and currently has no operations. There is a high degree of risk involved with any investment in the shares offered herein. You should only purchase shares if you can afford a loss of your entire investment. Our independent auditor has issued an audit opinion for RealEstate Pathways, Inc. which includes a statement expressing substantial doubt as to our ability to continue as a going concern.As of the date of this prospectus, our stock is presently not traded on any market or securities exchange. Further, there is no assurance that a trading market for our securities will ever develop. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The Date of this Prospectus is , 2012 3 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 5 PROSPECTUS SUMMARY 6 RISK FACTORS AND UNCERTAINTIES 7 USE OF PROCEEDS 10 DETERMINATION OF OFFERING PRICE 11 DILUTION 11 PLAN OF DISTRIBUTION 11 DESCRIPTION OF SECURITIES TO BE REGISTERED 12 INTEREST OF NAMED EXPERTS AND COUNSEL 13 DESCRIPTION OF THE BUSINESS 13 DESCRIPTION OF PROPERTY 16 LEGAL PROCEEDINGS 16 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDERMATTERS 17 FINANCIAL STATEMENTS 18 MANAGEMENT’S DISCUSSION AND ANALYSIS 33 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 37 DIRECTORS, EXECUTIVE OFFICERS, AND CONTROL PERSONS 37 EXECUTIVE COMPENSATION 38 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 39 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 39 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 39 CORPORATE GOVERNANCE 40 THE SEC’S POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 40 TRANSFER AGENT AND REGISTRAR 40 LEGAL MATTERS 40 WHERE YOU CAN FIND MORE INFORMATION 40 PART II – INFORMATION NOT REQUIRED IN THE PROSPECTUS II-1 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION II-1 INDEMNIFICATION OF DIRECTORS AND OFFICERS II-1 RECENT SALES OF UNREGISTERED SECURITIES II-2 EXHIBITS II-2 UNDERTAKINGS II-2 SIGNATURES II-4 4 FORWARD-LOOKING INFORMATION This prospectus and the exhibits attached hereto contain “forward-looking statements”. Such forward-looking statements concern the Company’s anticipated results and developments in the Company’s operations in future periods, planned software development, plans related to its business and other matters that may occur in the future. These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements. Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors which could cause actual events or results to differ from those expressed or implied by the forward-looking statements. Some of the important risks and uncertainties that could affect forward-looking statements are described further under the section headings “Risk Factors and Uncertainties”, “Description of the Business” and “Management’s Discussion and Analysis” of this prospectus. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, estimated or expected. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. We qualify all the forward-looking statements contained in this prospectus by the foregoing cautionary statements. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from the information contained in this prospectus. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of when this prospectus is delivered or when any sale of our common stock occurs. This summary does not contain all of the information you should consider before buying shares of our common stock. You should read the entire prospectus carefully, especially the “Risk Factors and Uncertainties” section and our consolidated financial statements and the related notes before deciding to invest in shares of our common stock. Unless otherwise indicated, any reference to” REPI” or “we”, “us”, or “our” refers to RealEstate Pathways, Inc. 5 PROSPECTUS SUMMARY Company Overview RealEstate Pathways, Inc. is a development stage company that was incorporated on September 30, 2011 under the laws of the State of Wyoming. Our fiscal year end is October 31. The principal offices are located at 2114 West Apache Trail, Apache Junction, Arizona 85120.The telephone number is (480) 382.2212 the fax number is (480) 982.2424 and our e-mail is eklindberg1@gmail.com. Since becoming incorporated, REPI has not made any significant purchases or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations. REPI has never declared bankruptcy, it has never been in receivership, and it has never been involved in any legal actions or proceedings. We are a development stage corporation.We intend to develop an internet based company that will provide users the tools and information needed to buy and sell properties.We do not own any interest in any property.Currently, we have no further business planned if we are unable to develop our proposed internet based business and commercialize its use. As of October 31, 2011, the date of company's last audited financial statements, REPI has raised $5,200 through the sale of common stock.This sale was a purchase of 1,300,000 shares by the Company’s officer and director Eric Lindberg. As of October 31, 2011 we had $4,357 of cash on hand and had expenses from inception to October 31, 2011 of $586, which was related to corporate start-up fees. As of the date of this prospectus, we have not yet generated or realized any revenues from our business operations.For our audited financial information please see “Financial Statement” within this document below. Management As of the date of this prospectus, REPI has one Director, Eric Lindberg and two Officers, Eric Lindberg (President, Treasurer, CAO, CEO, and CFO) and Elwood Holt, Secretary.Our Officers have assumed responsibility for all planning, development and operational duties, and will continue to do so throughout the beginning stages of the business plan. Other than the Officers/Director, there are no employees. The Offering RealEstate Pathways, Inc.is offering up to 3,000,000 shares of common stock at an offering price of $0.04 per share. There is currently no public market for our common stock.Moreover, there is no trading symbol assigned to the common stock. RealEstate Pathways, Inc.’s Officer and Director currently own 1,300,000 shares of restricted common stock. Potential investors must be aware that if we are unable to raise proceeds through this offering we would be unable to complete our business plan, resulting in businesses failure and a complete loss of any investment made into the Company. The purchase of the securities offered through this prospectus involves a high degree of risk. See section entitled "Risk Factors" beginning on pages 7. 6 RISK FACTORS An investment in a development stage enterprise with no history of operations such as ours involves an unusually high amount of risk, unknown and known, you should carefully consider the risks described below as well as the other information included in this prospectus. RISKS RELATED TO OUR BUSINESS IF WE DO NOT OBTAIN ADDITIONAL FINANCING, OUR BUSINESS WILL FAIL. Our business plan calls for ongoing expenses in connection with the marketing and development of an internet based platform within the real estate space. Currently, we do not have an operational website and re dependent upon raising proceeds in order to begin the development of our proposed website.We have not generated any revenue from operations to date. At October 31, 2011 we had cash on hand of $4,375. In order to expand our business operations, we will need additional funding. If we are not able to raise the capital necessary to fund our business expansion objectives, our business will fail and any investment made into the Company would be lost in its entirety. We do not currently have any arrangements for financing. Obtaining additional funding will be subject to a number of factors, including general market conditions, and investor acceptance of our business plan. These factors may impact the timing, amount, terms or conditions of additional financing available to us. The most likely source of future funds available to us is through the sale of shares of common stock or advances from our directors and officers. OUR AUDITOR HAS INDICATED IN ITS REPORT THAT THERE IS SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN AS A RESULT OF OUR LACK OF REVENUES AND IF WE ARE UNABLE TO GENERATE SIGNIFICANT REVENUE OR SECURE FINANCING WE MAY BE REQUIRED TO CEASE OR CURTAIL OUR OPERATIONS. Our auditor has indicated in its report that our lack of revenue raises substantial doubt about our ability to continue as a going concern.The financial statements do not include adjustments that might result from the outcome of this uncertainty.If we are unable to generate revenue or secure financing we may be required to cease operations, which in return may result in a complete loss of any investment made into the Company. IF WE FAIL TO FINALIZE THE DEVELOPMENT OF OUR PROPOSED WEBSITE, WE WOULD HAVE TO CEASE OPERATIONS AND ANY INVESTMENT MADE INTO THE COMPANY WOULD BE LOST IN ITS ENTIRETY. We have not begun the development of our proposed website to date.If we are unable to raise sufficient proceeds for the development our business we would likely be forced to cease operations.If we cease or suspend our business operations any investment made into the company would likely be lost in its entirety. WE WILL NEED SIGNIFICANT CAPITAL REQUIREMENTS TO CARRY OUT OUR BUSINESS PLAN, AND WE WILL NOT BE ABLE TO FURTHER IMPLEMENT OUR BUSINESS STRATEGY UNLESS SUFFICIENT FUNDS ARE RAISED. We will require significant expenditures of capital in order to acquire and develop our planned operations. We estimate that we will require $120,000 to carry out our operations for the next 12 months. As of October 31, 2011, we had approximately $4, 357 in cash.We plan to obtain the necessary funds through an equity offering. We may not be able to raise sufficient amounts from our planned source. In addition, if we underestimate the total amount needed to fully implement our business plan, our ability to continue the development of our business would be adversely impacted. Our ability to obtain additional financing is subject to a number of factors, including but not limited to: - market conditions; - investor acceptance of our business model; and - investor response to our offering. These factors may make the timing, amount, terms and conditions of additional financing unattractive or unavailable to us. If we are unable to raise additional financing, we will have to significantly reduce our spending, delay or cancel planned activities or substantially change our current corporate structure. In such an event, we intend to implement expense reduction plans in a timely manner. However, these actions would have material adverse effects on our business, revenues, operating results, and prospects, resulting in a possible failure of our business. 7 IF ERIC LINDBERG, OUR PRINCIPAL OFFICER SHOULD RESIGN OR DIE, WE WILL NOT HAVE A CHIEF EXECUTIVE OFFICER. THIS COULD RESULT IN OUR OPERATIONS SUSPENDING. We depend heavily on the services of our principal officer and a director, Eric Lindberg, for the future success of our business. The loss of the services for any reason of Mr. Lindberg would have a material adverse impact on our business, financial condition and results of operations.We do not carry any key personnel life insurance policies on Mr. Lindberg and we do not have a contract for his services. THE COMPANY’S OFFICERS DO NOT INTEND TO DEVOTE A MAJORITY OF THEIR TIME TO THE DEVELOPMENT OF THE COMPANY, WHICH MAY RESULT IN PERIODIC INTERRUPTIONS AND EVEN BUSINESS FAILURE. Mr. Lindberg and Mr. Holt, our officers, have other business interests that will take the majority of their time, which may create conflicts of interests that would materially harm the Company.Each officer has indicated they plan to devote at least 8-10 hours per week to the development of our business.The Company is entirely dependent upon the efforts of its officers.If either of the officers is unable to devote antiquate time for the development of the Company it would have a significant negative impact on the business and may result in our Company to fail. BECAUSE OUR OFFICERS HAVE NO FORMAL TRAINING IN FINANCIAL ACCOUNTING AND MANAGEMENT FOR PUBLIC COMPANIES, IN THE FUTURE, THERE MAY NOT BE EFFECTIVE DISCLOSURE AND ACCOUNTING CONTROLS TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS WHICH COULD RESULT IN FINES, PENALTIES AND ASSESSMENTS AGAINST US. We have only two officers. Neither have formal training in financial accounting and management; however, they are responsible for our managerial and organizational structure, which will include preparation of disclosure and accounting controls.Mr. Lindberg has no formal training in financial accounting matters of public companies, he has been reviewing the financial statements that have been audited and reviewed by our auditors and included in this prospectus. When the disclosure and accounting controls referred to above are implemented, he will be responsible for the administration of them. Should he not have sufficient experience, he may be incapable of creating and implementing the controls which may cause us to be subject to sanctions and fines by the SEC which ultimately could cause you to lose your investment. WE MAY BE SUSCEPTIBLE TO AN ADVERSE EFFECT ON OUR BUSINESS DUE TO THE CURRENT ECONOMIC CRISIS. The success of our business development could be greatly impacted by the current worldwide economic crisis, specifically if buyers and sellers of real estate within our market are not active due to economic concerns.Without an active real estate market our proposed business would likely fail, resulting in a complete loss of any investment made into the Company. WE HAVE NO EXPERIENCE OPERATING AS A PUBLIC COMPANY. AS SUCH, OUR LACK OF EXPERIENCE COULD RESULT IN OUR BUSINESS TO FAIL. We have never operated as a public company. We have no experience in complying with the various rules and regulations, which are required of a public company. As a result, we may not be able to operate successfully as a public company, even if our operations are successful. We plan to comply with all of the various rules and regulations, which are required of a public company. However, if we cannot operate successfully as a public company, your investment may be materially adversely affected. Our inability to operate as a public company could be the basis of your losing your entire investment. THE MARKET FOR ONLINE BUSINESS WITHIN THE REAL ESTATE INDUSTRY IS EXTREMELY FRAGMENTED AND COMPETITIVE AND WE MAY NOT BE ABLE TO COMPETE SUCCESSFULLY WITH OUR EXISTING COMPETITORS OR NEW ENTRANTS INTO THE MARKETS WE PLAN TO SERVE. The market for on-line business specific to real estate is fragmented and highly competitive. Increased competition may result in lost sales and may force us to lower prices. We expect that competition in this market will increase substantially in the future. There can be no assurance that we can maintain or improve our competitive position. Many of our current and potential competitors have longer operating histories, greater name recognition and greater financial, technical, sales, marketing, support and other resources than we do. 8 AS A REPORTING COMPANY WE WILL BE SUBJECT TO MAINTAIN AN EFFECTIVE SYSTEM OF INTERNAL CONTROLS; HOWEVER, BECAUSE WE WILL BE A SMALLER REPORTING COMPANY WE WILL NOT BE SUBJECT TO THE MANAGEMENT’S ANNUAL REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING OR THE AUDITORS ATTESTATION REPORT UNTIL AN ANNUAL REPORT IS REQUIRED OR HAS BEEN FILED FOR THE PRIOR FISCAL YEAR. The United States Securities and Exchange Commission, as required by Section 404 of the Sarbanes-Oxley Act of 2002, adopted rules requiring every public company to include a management report on such company's internal controls over financial reporting in its annual report, which contains management’s assessment of the effectiveness of our internal controls over financial reporting.Upon effectiveness if this Registration Statement we will be a reporting company and subject to have these internal controls in place and effective.However, as a result of our limited management depth, we may have difficulty in implementing our internal controls over its financial reporting.Furthermore, during the course of the evaluation, documentation, we may identify deficiencies that management may not be able to remedy in time to meet the deadline imposed by the Sarbanes-Oxley Act for compliance with the requirements of Section 404. Investors must be aware that we will not be required to comply with the management’s annual report on internal control over financial reporting or subject to the auditor’s attestation report until we are required to file our annual report or our annual report has been filed for the prior fiscal year. Moreover, effective internal controls are necessary for our Company to produce reliable financial reports and are important to help prevent fraud.Our failure to achieve and maintain effective internal controls over financial reporting could result in the loss of investor confidence in the reliability of our financial statements, which in turn could harm our business. RISKS RELATED TO OUR OFFERING THIS OFFERING IS ON A BEST EFFORTS BASIS WITH NO MINIMUM AMOUNT REQUIRED TO BE RAISED AND WE CAN ACCEPT INVESTOR FUNDS AT ANY TIME WITHOUT ANY OTHER INVESTMENT FUNDS BEING RAISED. No minimum amount of investment funds are required to be raised before we can accept your investment funds.This is a best efforts offering with no stated minimum. No investment funds will be placed in an escrow account pending the attainment of a minimum amount of investment proceeds.Once we accept your investment funds we will be under no obligation to return such funds to you even if no other investment funds are raised in this offering. Investors must be aware that we may not even raise sufficient funds to cover the anticipated costs of this offering, estimated at $8,500.If less than the full amount of this offering is achieved through this offering, investors would likely lose their investment made into the Company in its entirety. OUR PRINCIPAL SHAREHOLDER WHOM IS AN OFFICER AND DIRECTOR CURRENTLY OWNS 100% OF THE ISSUED STOCK OF THE COMPANY; AND EVEN IF WE WERE SUCCESSFUL IN SELLING ALL OF THE OFFERED STOCK WITHIN THIS OFFERING HE WOULD STILL OWN A SUBTANTIAL AMOUNT, WHICH MEANS INVESTORS WILL HAVE LIMITED SAY ON THE AFFAIRS AND MANAGEMENT OF THE COMPANY. Our majority shareholder Mr. Eric K. Lindberg is also an officer and director of the Company, he currently owns 100% of our outstanding common stock.Additionally,if we are successful in selling all of the shares offered within this prospectus, Mr. Lindberg would still hold approximately 30% of the common stock. As a result of his ownership and positions, our principal shareholder, director and executive officer is able to influence all matters requiring shareholder approval, including the election of our directors; amendment of our articles of incorporation or bylaws; and effecting sale of assets or other corporate transaction. IF WE COMPLETE A FINANCING THROUGH THE SALE OF ADDITIONAL SHARES OF OUR COMMON STOCK IN THE FUTURE, THEN SHAREHOLDERS WILL EXPERIENCE DILUTION. The most likely source of future financing presently available to us is through the sale of shares of our common stock. Any sale of common stock will result in dilution of equity ownership to existing shareholders. This means that if we sell shares of our common stock, more shares will be outstanding and each existing shareholder will own a smaller percentage of the shares then outstanding. To raise additional capital we may have to issue additional shares, which may substantially dilute the interests of existing shareholders. Alternatively, we may have to borrow large sums, and assume debt obligations that require us to make substantial interest and capital payments. BECAUSE THERE IS NO PUBLIC TRADING MARKET FOR OUR COMMON STOCK, YOU MAY NOT BE ABLE TO RESELL YOUR STOCK. There is currently no public trading market for our common stock. Therefore there is no central place, such as stock exchange or electronic trading system to resell your shares. WE CURRENTLY HAVE LIMITED FINAINCIAL RESOURCES AND AS A RESULT OF BECOMING A REPORTING COMPANY, OUR CASH NEEDS WILL INCREASE AND OUR ABILITY TO IMPLEMENT OUR BUSINESS PLAN WILL BE IMPACTED. We have limited financial resources at present; as of October 31, 2011 we had $4,357 of cash on hand.Upon the effectiveness of our Registration Statement, we will become a publicly reporting company and will be required to stay current in our filings with the SEC, including, but not limited to, quarterly and annual reports, current reports on materials events, and other filings that may be required from time to time.We believe that, as a public company, our ongoing filings with the SEC will benefit shareholders in the form of greater transparency regarding our business activities and results of operations.In becoming a public company, however, we will incur additional costs in the form of audit and accounting fees and legal fees for the professional services necessary to assist us in remaining current in our reporting obligations.We expect that, during our first year of operations, we will incur costs for professional fees in the approximate amount of up to $11,000.These costs will increase our cash needs and may hinder or delay our ability to develop our proposed business plan. 9 WE WILL NOT BE SUBJECT TO ALL OF THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934 (“34 ACT”) THUS LIMITING INFORMATION AVAILABLE ABOUT THE COMPANY Upon the effectiveness of the registration statement (which includes this prospectus) we will become subject to the information and reporting requirements of the Securities Exchange Act of 1934 and will file current reports, periodic reports, annual reports, and other information with the Securities and Exchange Commission, as required. Currently, we do not expect to file a 1934 Act registration statement. Accordingly, and because at this time we are not going to have a class of securities registered under the 34 Act, we will not be subject to proxy rules or Section 16 or 14 of the 1934 Act, until such time as we do file a 34 Act registration statement. This means that information regarding securities holdings of our officers, directors and 10% stockholders will not be made available on a current basis and we will be able to take shareholder actions without complying with the SEC's proxy rules. In addition, Section 15(d) of the 34 Act provides an automatic suspension of the periodic reporting obligation as to any fiscal year (except the fiscal year in which the registration statement became effective) if an issuer has fewer than 300 security holders of record at the beginning of such fiscal year. If our reporting obligation is suspended, investors in our stock may be adversely impacted by the lack of such information, including current reports, periodic reports and annual reports. BECAUSE OUR SECURITIES ARE SUBJECT TO PENNY STOCK RULES, YOU MAY HAVE DIFFICULTY SELLING YOUR SHARES. Our shares are penny stocks are covered by section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers who sell the Company's securities including the delivery of a standardized disclosure document; disclosure and confirmation of quotation prices; disclosure of compensation the broker/dealer receives; and, furnishing monthly account statements. For sales of our securities, the broker/dealer must make a special suitability determination and receive from its customer a written agreement prior to making a sale. The imposition of the foregoing additional sales practices could adversely affect a shareholder's ability to dispose of his stock. BECAUSE WE DO NOT HAVE AN ESCROW OR TRUST ACCOUNT FOR INVESTOR’S SUBSCRIPTIONS, IF WE FILED FOR BANKRUPTCY PROTECTION OR ARE FORCED INTO BANKRUPTCY, INVESTORS WILL LOSE THEIR ENTIRE INVESTMENT. Invested funds for this offering will not be placed in an escrow or trust account. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. As such, you will lose your investment and your funds will be used to pay creditors and will not be used for the sourcing and sale of promotional products. These risk factors, individually or occurring together, would have a substantially negative effect on our business and would likely cause it to fail. USE OF PROCEEDS Our offering is being made on a self-underwritten basis - no minimum of shares must be sold in order for the offering to proceed. The offering price per share is $0.04. There is no assurance that we will raise the full $120,000. The following table below sets forth the uses of proceeds assuming the sale of 25% and 75% of the securities offered for sale in this offering by the company. For further discussion see Plan of Operation. If 25% of Shares are Sold If 50% of Shares are Sold If 75% of Shares are Sold If 100% of Shares are Sold GROSS PROCEEDS FROM THISOFFERING $ Less: OFFERING EXPENSES SEC Filing Expenses $ Transfer Agent $ SUB-TOTAL $ Less:PHASE I Website Development $ Hosting/Maintenance $ Marketing $ Administrative Expenses $ $ $ SUB-TOTAL $ Less:PHASE II Internet Tool Construction $ $ $ Marketing $ $ $ Administrative Expenses (including legal and accounting) $ SUB-TOTAL $ TOTALS $ 10 A total of $5,200 has been raised from the sale of stock to our sole Officer and Director - this stock is restricted and is not being registered in this offering. As of October 31, 2011 REPI had a balance (less outstanding checks) of $4,357 in cash. The above figures within the table represent estimated costs.Potential investors must be aware that this offering is a best efforts offering with no minimum requirement of proceeds to be raised for the Company to utilize funds from the sale of the shares.As such, the Company may not be successful in selling even 25% of the shares. We plan to allocate the initial funds received to first to cover the Offering Expenses, estimated at $8,500 and then fund Phase I and then Phase II as detailed within the above table. DETERMINATION OF OFFERING PRICE As there is no established public market for our shares, the offering price and other terms and conditions relative to our shares have been arbitrarily determined by REPI and do not bear any relationship to assets, earnings, book value, or any other objective criteria of value. In addition, no investment banker, appraiser, or other independent third party has been consulted concerning the offering price for the shares or the fairness of the offering price used for the shares. The price of the current offering is fixed at $0.04 per share. This price is significantly greater than the price paid by the company's officer and director, Eric Lindberg. Mr. Lindberg paid $0.004 per share, a difference of $0.036 per share lower than the per share price in this offering. DILUTION Dilution represents the difference between the offering price of the shares of common stock and the net book value per share of common stock immediately after completion of the offering. "Net book value" is the amount that results from subtracting total liabilities from total assets. In this offering, the level of dilution is increased as a result of the relatively low book value of our issued and outstanding stock. While this offering has no minimum, the table below includes an analysis of the dilution that will occur if only 25%, 50%, 75%, and 100% of the shares are sold: 25% of 50% of 75% of 100% of Offering Offering Offering Offering Offering Price Per Share Book Value Per Share Before the Offering Book Value Per Share After the Offering Net Increase to Original Shareholder Decrease in Investment to New Shareholders Dilution to New Shareholders (%) 57
